Citation Nr: 0215843	
Decision Date: 11/06/02    Archive Date: 11/14/02	

DOCKET NO.  02-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $4,301.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is veteran with more than 20 years of active 
service ending in June 1992.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  A Travel Board 
hearing at the RO was held before the undersigned in August 
2002.


FINDINGS OF FACT

1.  The veteran received additional VA compensation benefits 
due to his marriage to B.S. prior to and after March 1998.

2.  The veteran divorced B.S. on March 3, 1998.

3.  The veteran married O.A.O. on March 4, 1998.  

4.  The veteran contends that he provided notice of  the 
divorce and remarriage to the RO in New York, New York, on 
March 15, 1998.  A copy of his letter to the New York RO has 
been provided.

5.  The veteran's file was transferred to the RO in Roanoke, 
Virginia, in April 1999. 

6.  The RO in Roanoke has reported that it did not receive 
notice of the veteran's divorce from B.S. until June 2001, 
leading to a retroactive reduction of his VA compensation, 
and creation of an overpayment in the calculated amount of 
$4,301.

7.   There was no fraud, misrepresentation, or bad faith by 
the veteran in his actions leading to the creation of the 
indebtedness at issue.

8.  Recovery of the overpayment of VA compensation benefits 
in the calculated amount of $4,301 would be against the 
principles of equity and good conscience.
CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
veteran's indebtedness from an overpayment of VA benefits 
from 1998 through 2001; waiver of the overpayment is 
warranted .  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that the VA has met 
its obligations to assist and inform the veteran under 
38 U.S.C.A. §§ 5103 and 5103A, and 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The veteran has been informed, via a 
Statement of the Case and in correspondence, of the nature of 
the evidence needed to substantiate his claim.  All evidence 
necessary for the determination that is to be made has been 
obtained.  Consequently, no further notification or 
assistance is necessary.  Finally, the veteran is not 
prejudiced by the determination below.

I.  Background

From July 1992 the veteran received additional VA 
compensation benefits based on his marriage to B.S.  When his 
compensation was increased in January 1995, and when 
adjustments in compensation rates were made since, he was 
advised that he was required to report to VA any change in 
marital status or in the number of his dependents.  

On March 3, 1998, the veteran divorced B.S.  On the next day, 
March 4, 1998, he married O.A.O.  He alleges that on March 
15, 1998, he informed New York, New York RO of his divorce 
and remarriage.  Shortly thereafter, he moved to Virginia. 
His file was transferred to the Roanoke RO in April 1998. 

The veteran attempted to obtain VA insurance.  Processing 
this, the Roanoke RO became aware of his divorce and 
remarriage.  In June 2001, the veteran submitted a 
declaration of status of dependents, indicating his divorce 
and remarriage in March 1998.  He also submitted a photocopy 
of a March 15, 1998 dated statement to the New York RO 
informing of his divorce and remarriage and of his impending 
move to Virginia, as well as supporting documentation.  

In February 2002, a Committee on Waivers and Compromises 
(Committee) at the RO found that the veteran had received 
additional compensation benefits for his former spouse (whom 
he divorced in March 1998) for the period from April 1998 
through June 2001, creating an overpayment.  O.A.O. was added 
to his award effective June 2001.  

In a financial status report dated in March 2002, the veteran 
indicated that his net monthly income, less expenses, was 
$123 a month. 

II.  Analysis

At the outset, it is noteworthy that the RO found no 
statutory bar to waiver of recovery of the veteran's 
indebtedness.  Recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person, or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(c); 38 C.F.R. 
§§ 1.963(a), 1.965(b).  The RO found there was no fraud, 
misrepresentation, or bad faith.  The Board agrees.  The 
veteran's actions (or inactivity) when the debt was created 
were, at most, negligent in character, and not intentional 
acts that would constitute one of the statutory bars to 
recovery . 

The next factor for consideration is whether recovery of the 
overpayment would be against the standard of "equity and 
good conscience."  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  In such a determination, consideration 
is given to six elements, including: Changing position to 
one's detriment; the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor; whether waiver would result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purposes for which it is intended.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.

Here, there is no indication that there was a change of 
position to the veteran's detriment.  The finding regarding 
the degree of fault of the veteran depends on the credibility 
of his explanation of the events occurring in 1998.  While 
there is no contemporaneous confirmation in the record that 
he submitted a report of report of his divorce and remarriage 
to the New York RO in March 1998, as he alleges, given his 
relocation, and that correspondence received at the New York 
RO after his file was transferred to Roanoke would have been 
forwarded to that office, it is not implausible that a mailed 
notice could have been lost.  Resolving reasonable doubt on 
this point in the veteran's favor, the Board finds that he 
did provide notice, and was not substantially at fault.  
Proceeding to the balancing of faults between VA and the 
veteran, if he indeed did submit notification of his divorce 
and remarriage to the New York RO, and it was not properly 
processed or forwarded, then VA would be assessed with the 
greater portion of the fault.  Once again, while this is not 
documented in contemporaneous records, to discount the 
veteran's explanation, the Board would have to find that he 
is now intentionally seeking to deceive VA about his actions 
in 1998; the record simply does not support that he is now 
doing so.

The financial reports submitted do not reflect that recovery 
would cause the veteran financial hardship; his income does 
exceed his recurring expenses.  However, the record also does 
not show that waiver of recovery would result in unjust 
enrichment to the veteran.  There was no substantial monetary 
gain to the veteran in any failure to report (or confirm) his 
divorce and remarriage.  Properly reported and processed, 
those events would have resulted, at most, in a one month 
suspension of the additional compensation he received for a 
spouse.  

Finally, there is the question of whether recovery of the 
indebtedness would defeat the purpose of the program.  
Additional compensation for a spouse is provided because it 
is contemplated that a veteran who has a spouse (or other 
dependents) has greater expenses than a veteran who does not, 
and the additional compensation is awarded to aid the veteran 
in meeting such expenses.  Inasmuch as the veteran in this 
case was married, essentially, without more than a day's 
break.  Recovering the additional spousal benefit for 
approximately a three year period of time would defeat the 
purpose of aiding the veteran in meeting his familial 
obligations.   

Weighing all the relevant factors set forth above, the Board 
finds the circumstances in this case call for moderation in 
the exercise of the Government's rights to collect the debt 
charged to the veteran.  The Board concludes that the 
recovery of the overpayment of $4,301 would be against the 
principles of equity and good conscience.  Thus, waiver of 
recovery of the overpayment is warranted.


ORDER

Waiver of recovery of an overpayment of VA compensation 
benefits in the calculated amount of $4,301 is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

